Case 3:19-cv-01193-AJB-BLM Document 26 Filed 08/05/20 PageID.208 Page 1 of 1



     CENTER FOR DISABILITY ACCESS
1    Russell Handy, Esq., SBN 195058
     Raymond G. Ballister, Jr., SBN 111282
2    Dennis Price, Esq., SBN 279082
     8033 Linda Vista Road, Suite 200
3    San Diego, CA 92111
4    (858) 375-7385; (888) 422-5191 fax
     russ@potterhandy.com
5
     Attorneys for Plaintiff
6
                                  UNITED STATES DISTRICT COURT
7                               SOUTHERN DISTRICT OF CALIFORNIA
8
9    Brian Whitaker,                                   )     Case No.: 3:19-CV-01193-AJB-BLM
                                                       )
10            Plaintiff,                               )     NOTICE OF WITHDRAWAL OF
                                                       )     COUNSEL
11     v.                                              )
12   Tesla, Inc. Tesla, Inc.; Tesla Motors,            )
     Inc. Tesla Motors, Inc.;                          )
13   ; and Does 1-10,                                  )
                                                       )
14            Defendants                               )     Complaint Filed: 6/26/2019
                                                       )
15                                                     )
                                                       )
16
17
18          PLEASE TAKE NOTICE that Matt Valenti is no longer with the firm Center for Disability

19   Access, 8033 Linda Vista Rd., San Diego, CA 92111. Plaintiff requests that Matt Valenti be

20   removed from the docket of this case. At least one member of the Center for Disability Access

21   will continue to serve as counsel of record for the Plaintiff.
22
23   Dated: August 5, 2020                                 CENTER FOR DISABILITY ACCESS

24                                                         By:    /s/ Russell Handy
25                                                         Russell Handy, Esq.
26                                                         Attorneys for Plaintiff
27
28

                                                       -1-
        Notice of Withdrawal                                                 3:19-CV-01193-AJB-BLM
